Citation Nr: 1606181	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right shoulder disability, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in August 2013, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A current right shoulder disability did not manifest during service and was not caused by any disease, injury, or event during service.  

2.  Symptoms of osteoarthritis of the right shoulder were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

3.  A current right shoulder disability is caused or permanently worsened in severity by a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability, including as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of October 2008 letters that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several medical examinations or opinion statements, most recently in November 2013, for the disability on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

As noted above, this issue was previously before the Board in August 2013, at which time it was remanded to afford the Veteran a VA medical examination and opinion which was to address theories of both direct and secondary service connection.  The examination and opinion was to be based in part on the pertinent medical history; as such, the examiner was to review relevant documents in the claims file.  The Veteran was examined by a VA physician in September 2013, but the claims file was not provided for review, and the opinion provided by this examiner addressed only direct service connection, and not secondary.  The appeal was returned to the medical center for a second medical opinion in November 2013, and a different VA physician reviewed the complete file and provided an opinion that addressed both direct and secondary service connection.  The Veteran's representative has alleged these actions do not equate to full compliance with the August 2013 Board remand order.  

To the extent that the AOJ found the September 2013 VA examination and opinion inadequate based on the lack of a full medical history review and the absence of a medical opinion on secondary service connection, the fact that one part of a medical examination or opinion may be inadequate (or arguably "insufficient") does not render the entire examination or opinion "void," particularly with regard to the lack of medical history review, where the Veteran's lay observations and reports were offered contemporaneously with the examination.  Additionally, any inadequacies with the September 2013 VA examination were cured by the November 2013 medical opinion statement, as that examiner had access to both the complete medical history as found within the claims file, and the recent physical findings made in September 2013.  As such, these reports, taken together, are adequate for adjudication purposes, as they provide all requested medical opinions following both physical examination of the Veteran and review of the pertinent medical history.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The claim was subsequently readjudicated in a November 2013 supplemental statement of the case; therefore, the Board finds that there has been substantial compliance with the August 2013 Board Remand order.  See Stegall, 11 Vet. App. at 268 ; D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection for Right Shoulder Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the present case, the Veteran has a current diagnosis of osteoarthritis of the right shoulder.  Arthritis is recognized by VA as a "chronic disease."  See 38 C.F.R. § 3.309(a) (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran in the present case has been diagnosed with arthritis, this presumption is applicable to the pending appeal.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Finally, service connection may be awarded for disabilities which is due to, the result of, or is aggravated by a service-connected disability.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In this case, the Veteran seeks service connection for a right shoulder disability.  He asserts he originally injured his right shoulder in Vietnam during active duty service, and has experienced symptoms related thereto since that time.  A statement has also been received from his son reflecting the Veteran's chronic history of right shoulder pain.  In the alternative, he asserts that a current right shoulder disability is due to or aggravated by a service-connected disability.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a current right shoulder disability did not manifest during service, was not caused by any in-service disease, injury, or event during service, and that symptoms of arthritis of the right shoulder were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

The service treatment records are negative for any diagnosis of or treatment for a right shoulder or right upper extremity disease or injury.  On service separation examination in March 1968, the Veteran was without any abnormality of the upper extremities.  On a concurrent report of medical history, the Veteran also denied any history of bone, joint, or other abnormality, or a painful or "trick" shoulder.  Thus, while the Veteran may have initially experienced pain of the right shoulder during service, as he asserts, any pain was of short duration and was not chronic in nature, so did not manifest in chronic residuals.  The fact that the Veteran did not seek treatment for the right shoulder at any point during service and did not report a right shoulder disorder, or symptoms thereof, at service separation shows that such pain was not chronic in nature, and, by the Veteran's own history at the service separation examination in March 1968, had resolved.  

Following service separation, the Veteran did not seek treatment for and was not diagnosed with a right shoulder disability for decades, until approximately 2008, according to the record, and then only after a post-service injury to the shoulder.  In an October 2008 statement, J.M.W., M.D., a private physician, stated the Veteran had a frozen right shoulder; however, he also stated X-rays and MRI studies of the right shoulder were negative.  An opinion as to etiology or date of onset was not provided.  

Consistent with there being no lay reports of continuous post-service shoulder symptoms until decades after service, the post-service treatment evidence shows that, for the period prior to the post-service injury and treatment in 2008, the Veteran was without continuous symptoms of a chronic right shoulder disability.  On private examination in September 1999, the Veteran was without any impairment in the upper extremities, and displayed good range of motion.  No right upper extremity disorder was noted at that time.  Range of motion of the right shoulder was again full and pain-free on private examination in June 2003.  On VA examination in November 2005, the Veteran was without any noted disabilities of the upper extremities.  This lengthy period without complaint or treatment is one factor among others in this case that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

With regard to the question of onset of post-service symptoms, the Board has considered the Veteran's own history, as told to a VA examiner in September 2013, that he injured the right shoulder after service while attempting to start a lawn mower, approximately four or five years ago, which reflects post-service injury and onset of symptoms decades after service separation.  The Veteran's more recent statements regarding a continuity of right shoulder symptomatology that were made for compensation purposes are inconsistent with, and outweighed by, other more contemporaneous histories and statements by the Veteran, some of which were for treatment purposes; therefore, the more recent assertion of continuous symptoms during or since service is not credible.  

Thus, based on the above, the weight of the evidence of record is against a finding of onset of a chronic right shoulder disability during service or as otherwise related to any disease, injury, or incident therein, or to a compensable degree within a year thereafter.  While the Veteran has claimed onset of a right shoulder disability during service, no abnormalities of the right shoulder were noted during service or at service separation, nor were any reported by the Veteran.  Likewise, even assuming, as has been reported by the Veteran, that he experienced some right shoulder pain while working on a crane during service in Vietnam, the weight of the evidence shows that any such pain was not chronic in nature, as this required no treatment or limited duty, and there were no residuals reported by history or noted on physical examination at service separation in March 1968.  

Likewise, the evidence shows no symptoms of a right shoulder disability on numerous private and VA examinations for many years after service; as the Veteran was reporting such histories for treatment purposes on some occasions, the Veteran's own lay histories that report only a post-service shoulder injury in 2008 but do not report an in-service injury or chronic or continuous shoulder symptoms in or soon after service, such statements of post-service onset of shoulder injury and symptoms are of high probative value because they were made for treatment purposes.  A person would be expected to provide an accurate medical history to the treating medical provider in order to receive proper medical care being sought.  Thus, based on this evidence, the Board finds that a right shoulder disability symptoms did not have onset in service or manifest to a compensable (10 percent) degree within a year of service separation.  Such a chronic disability was first diagnosed in 2008, over 35 years after service.  

The Veteran was seen again by Dr. W in January 2009, at which time a "diabetic frozen shoulder" was diagnosed.  The examiner also noted the Veteran's history of initial injury of the right shoulder while working on a crane in Vietnam.  In a subsequent January 2009 statement, S.K., M.D., a private physician, diagnosed the Veteran with a rotator cuff tear with frozen shoulder.  While Dr. W. wrote in the January 2009 clinical notes that the Veteran initially injured the right shoulder in Vietnam, Dr. W did not attribute the current frozen shoulder to the in-service injury reported by the Veteran, nor did he provide a date of onset prior to 2009.  Dr. W wrote that the Veteran's shoulder has "bothered him over the years" but did not provide an opinion linking a current right shoulder diagnosis to any in-service injury.  

A VA examination was afforded the Veteran in September 2013, with a November 2013 addendum.  On initial examination in September 2013, the examiner, a VA physician, did not have access to the claims file or medical history.  At that time, the Veteran reported that the right shoulder pain began approximately 4-5 years ago, while pulling a lawnmower cord.  He reported a course of physical therapy as initial treatment.  On X-ray examination of the right shoulder, the joint was negative for degenerative changes.  Based on the Veteran's self-reported history of onset of right shoulder pain 4-5 years ago, the examiner opined that any current right shoulder disability was unrelated to any in-service disease or injury, and did not have its onset within a year of service separation.  In the November 2013 addendum, a different VA physician reviewed the claims file and noted a current diagnosis of tendonitis of the right shoulder.  

Regarding onset of this disability, the VA examiner in November 2013 opined that this disorder was the result of a (post-service) injury while attempting to start a lawnmower, as reported by the Veteran himself.  Additionally, the examiner opined that while the Veteran was service-connected for diabetes mellitus, it was less likely than not that the right shoulder tendonitis was either due to, the result of, or was aggravated by the diabetes mellitus, as there was no evidence in the record of such a cause, and the Veteran's tendonitis had, by his own report, an intercurrent cause.  

The Board acknowledges that in January a private examiner (Dr. W) diagnosed "diabetic frozen shoulder."  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In the present case, the Board finds this private examiner's diagnosis, without further explanation or rationale, to be of limited probative weight and insufficient, in light of the remainder of the evidence of record, to establish a nexus between a right shoulder disability and a service-connected disability, diabetes.  The examiner did not provide a rationale on how diabetes could result in a frozen shoulder joint, and failed to acknowledge or consider any intercurrent causes, to include the lawnmower injury cited by the Veteran himself, so does not indicate that the opinion was based on an accurate history of shoulder injuries and onset of symptoms.  

Additionally, insomuch as the Dr. W's January 2009 clinical notation may have implied a nexus between any in-service right shoulder injury and a current right shoulder disability, the Board finds any such opinion to be of little probative value.  Dr. W had no first-hand knowledge of any in-service right shoulder injury and did not address the absence of right shoulder symptomatology found within the lay and medical record between the injury reported by the Veteran and the current diagnosis rendered 40 years later.  As has been noted above, the Board does not find credible the Veteran's assertions regarding continuous symptomatology of the right shoulder since service, and any medical opinion based on such an inaccurate history lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Under the specific facts of this case that show no shoulder symptoms or disorders at service separation and no symptoms reported by the Veteran for many years after service, neither the Veteran nor his son is competent to state that any current right shoulder disability is etiologically related to a disease or injury in service.  Orthopedic disorders and internal arthritic and similar disease processes of the shoulder joint are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are, therefore, not susceptible of lay observation.  While the Veteran is competent to report such symptomatology as shoulder pain he experiences at any time, and the son is competent to report the evidences of the Veteran experiencing shoulder pain or relating that he was experiencing shoulder pain, and they have done so, the diagnosis of osteoarthritis or related shoulder disorders requires X-rays or similar specialized testing or clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).   

The Board also notes that the Veteran's own accounts of the history of his current right shoulder disability have varied.  He has reported an in-service injury to his right shoulder, but later stated to a VA examiner that he injured his right shoulder many years after service, while starting a lawnmower.  As analyzed above, the Board finds the Veteran's reports of continuous post-service shoulder symptoms not to be credible, and that the post-service injury and onset of shoulder symptoms in 2008 to be the more accurate statement of facts.  Accordingly, the most probative evidence of record is the September 2013 VA examination report and November 2013 opinion statement because these opinions relied on the accurate facts as decided in this case.  These examiner reviewed the file and/or considered the Veteran's history and provided a detailed rationale for the opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, these opinions are granted the most probative weight.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right shoulder disability, including as a presumptive disorder, arthritis, and on a secondary basis to diabetes, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a right shoulder disability, including as secondary to service-connected diabetes mellitus, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


